HOLLY, District Judge.
On the motion of the defendant to dismiss for want of indispensable parties.
This is an action in the nature of an action at law in which plaintiff seeks to recover a money judgment. Equitable relief is not sought. If plaintiff is entitled to recover against defendant it makes no difference, in an action at law, that another may be liable over to defendant. A mo*137tion to dismiss for want of such parties does not lie. The new rules provide that defendant may bring other parties, but not that the suit shall be dismissed for lack of such parties.
The motion to dismiss will be denied.
On motion of defendant for a bill of particulars.
I am of the opinion that defendant, before answering, should be given the particulars requested in paragraphs 1, 2, 3 and 4 of defendant’s motion. The particulars requested in paragraph 5 have already been furnished plaintiff, apparently, and the particulars requested in paragraphs 6, 7, 8 and 9 are either matters of which defendant is already informed, or are included in requests in prior paragraphs,- or do not seem to me to be necessary to enable the defendant to answer the complaint.
An order accordingly will be entered.